Case 1:20-cr-10263-PBS Document 60 Filed 06/14/21 Page 1 of 2

GELB & GELB LLP
COUNSELLORS AT LAW
900 CUMMINGS CENTER, SUITE 207-V
BEVERLY, MASSACHUSETTS 01915

TELEPHONE: (617) 345-0010 WWW.GELBGELB.COM
FacsiMILe: (617) 345-0009

June 14, 2021

BY EMAIL TO seth. kosto@usdoj.gov
[ELCTRONICALLY FILED ON CM/ECF]

AUSA Seth Kosto

U.S. Attorney’s Office — D. Mass.
1 Courthouse Way, Suite 9200
Boston, Massachusetts 02210

Re: Request for Additional Discovery
U.S.A. v. Harville / U.S.A. v. Baugh
U.S.D.C. (D. Mass.), Case No. 1:20-cr-10263-PBS

Dear AUSA Kosto:

On behalf of defendant David Harville, and in accordance with Local Rule 116.3 and Fed.
R. Crim. P. 16, we respectfully request the additional discovery listed below provided it is in the
possession, custody and/or control of the Government. Please note that the attorneys of record for
defendant Jim Baugh are copied below, and join this request.!

1. All communications, documents and statements provided to the Government
either directly by eBay, or by anyone acting on eBay’s behalf (e.g., corporate
counsel, outside counsel, etc.) concerning the subject matter of the indictments
in the above-referenced matter.

2. All “302” reports created by the Government concerning the subject matter of
the indictments in the above-referenced matter.

3. Documents and statements upon which the Government relies concerning the
“official” proceeding and “federal” investigation elements of 18 U.S.C. § 1512
and 18 U.S.C. § 1519, respectively.

4. Pretrial production of Jencks Act material concerning the subject matter of the
indictments in the above-referenced matter. At a minimum, we request Jenks
Act material for all unindicted co-conspirators identified under “Section E”

 

‘Under L.R. 116.3(h), counsel for the co-defendants communicated concerning the within request. Mr. Baugh’s
attorneys anticipate serving a separate letter. As of the date of this letter, the within requests are common to both
defendants.
Case 1:20-cr-10263-PBS Document 60 Filed 06/14/21 Page 2 of 2

GELB & GELB LLP

AUSA Seth Kosto
June 14, 2021
Page 2 of 2

(“Unindicted Coconspirators under Local Rule 116.1(C)(1)(e))” of the
Government’s discovery disclosure letter dated December 21, 2020. Early
production of Jenks Act material in advance of trial is important in this
particular case given the number of individuals involved and the volume of
discovery. Therefore, it would be prejudicial to defendants to first access Jenks
Act material so close in time to witness testimony should this matter proceed to
trial. Moreover, it is difficult to craft a more specific request without access to
the “302” reports.

5. All email correspondence sent to and received from the email address
lawenforcement@ebay.com concerning documents, statements and information
the Government intends to introduce should the above-referenced matter
proceed to trial.

Thank you for your time and attention to the foregoing request.

Respectfully,

/s/ Daniel K. Gelb

Daniel K. Gelb

cc (by CM/ECF): Jonathan M. McDougall, Esq. (counsel for D. Harville) (pro hac vice)
William W. Fick, Esq. (counsel for J. Baugh)
Daniel N. Marx, Esq. (counsel for J. Baugh)

CERTIFICATE OF SERVICE

 

The undersigned counsel certifies that on June 14, 2021, this document was electronically filed
with the Clerk of Court for the United States District Court for the District of Massachusetts using
the CM/ECF system, which will send a notice of electronic filing (NEF) to all registered
participants in the above-captioned action.

/s/ Daniel K. Gelb
Daniel K. Gelb, Esquire

 
